Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Claims Status:
Claims 1, 9 and 16 are Amended.
Claims 2—8,10-15 and 17-20 have not been Amended (Original). 

Allowable Subject Matter: 
Examiner would like to propose an examiner interview to discuss including the subject matter discussed in Sections 0025 and 0026 where “a collection of language features are used as a determined factor when it has occurred for the user at or above a predetermined frequency for the feature”. 
Response to Arguments
Applicant's arguments filed for claims 1-20 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant argues that cited references fails to disclose “comparing the set of user language features of the user to multiple sets of known language features to determine a match score for each respective set of known language features that indicates a strength of match between the set of user language features of the user and the set of known language features,
wherein each set of known language features that are compared to the set of user language features of the user comprises language features associated with the use of a non-native language by a speaker of a respective native language”

In reply examiner respectfully disagrees because the combination of Michaelis in view of Millen clearly describe- 
please see the detailed explanation below: 
Michaelis discloses “comparing the set of user language features user to multiple sets of known language features (Section 0045, lines 9-12- thus a template can be generated based on any combination means it is combination (Plurality) of templates (features or characteristics)) 
wherein each set of known language features that are compared to the set of user language features of the user (Section 0007, lines 2-6- thus the students information is compared to a template (known features))  comprises language features associated with the use of a non-native language by a speaker of a respective native language. (Section 0053, lines 4-7 thus if a native French speaker  speaking to the an English listener (non-native French speaker) should slow down, talk louder to assist with the listening parties understandability)
 determine a match score for each respective set of known language features that indicates a strength of match between the set of user language features of the user and the set of known language features,
Millen discloses determine a match score for each respective set of known language features that indicates a strength of match between the set of user language features of the user and the set of known language features, (Section 0020, lines 5-9-thus the generated fluency score from the pronunciation of the user and a total score is determined for the user)
(Thus if the score of the user meets or exceeds the predetermined  threshold, then the user is determined to be a native speaker of that particular language)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of including the method of determining using scores of a user to match a predetermined threshold to determine if a user is speaking his/her native language.  The motivation is that the system can accurately determine native speakers from non-native speakers. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6 and 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (2011/0282669) in view of Millen (20190073996). 
Claim 1, Michaelis discloses a  computer-implemented method, comprising: receiving, by a server (Section 0035, lines 12- thus “Servers”) input data for a user from one or more data sources; (Section 0041, lines 1-4- thus the speech of participant A is monitored and therefore the speech reads on the input data from participant A-user) 
 determining a set of user language features associated with the input data; (Section 0042, lines 4-6- thus the speaker’s speech characteristics reads on the language features that are determined from the personal profile and template)  
comparing the set of user language features to multiple sets of known language features, (Section 0045, lines 9-12- thus a template can be generated based on any combination means it is combination (Plurality) of templates (features or characteristics)) 
wherein each set of known language features comprises language features associated with the use of a non-native language by a speaker of a respective native language; (Section 0053, lines 4-7 thus if a native French speaker  speaking to the an English listener (non-native French speaker) should slow down, talk louder to assist with the listening parties understandability)
 automatically determining a native language of the user (Section 0051, lines 5-8 native language information) and generating a personalized recommendation based on the determined native language of the user. (Section 0053, thus the recommendation based on the native language (native Japanese) is for the Native french speaker is to speak slowly) 
Michaelis does not disclose to determine a match score for each respective set of known language features that indicates a strength of match between the set of user language features of the user and the set of known language features and automatically determining a native language of the user based on determining that a match score of a highest matching set of known language features is more than a predetermined threshold.
Millen discloses  determining a  match score for each respective set of known language features that indicates a strength of match between the set of user language features of the user and the set of known language features (Section 0020, lines 5-9-thus the generated fluency score from the pronunciation of the user and a total score is determined for the user) and automatically determining a native language of the user (Section 0014, lines 2-4- determine the language fluency of an individual based on fluency test)  based on determining that a match score of a highest matching set of known language features is more than a predetermined threshold. (Section 0020, lines 12-17, a user is determined to be highly fluent in a particular language and certified  when the score of the user’s score exceeds or meets a threshold)
(Thus if the score of the user meets or exceeds the predetermined  threshold, then the user is determined to be a native speaker of that particular language)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of including the method of determining using scores of a user to match a predetermined threshold to determine if a user is speaking his/her native language.  The motivation is that the system can accurately determine native speakers from non-native speakers. 

Claim 2, Michaelis in view of Millen discloses wherein the user language features comprise grammar, sentence structure, a used lexicon, and use of idioms. (Michaelis: Section 0046, lines 4-6-shorter sentences , accent, pronunciation accuracy etc.)
Claim 3, Michaelis in view of Millen discloses wherein the input data comprises audio data and the user language features comprise presence of an accent. (Michaelis: Section 0046, lines 1-2- thus one or more participants’ speech continue .. and the accent within the language is identified and therefore the accent within the audio data is considered) 
Claim 4, Michaelis in view of Millen discloses wherein the personalized recommendation comprises a recommendation for one or more products associated with the determined native language. (Millen:  Section 0011, lines 6-10- thus a smart phone with applications (product) with the determined native language is recommended for the user)
Claim 5, Michaelis in view of Millen discloses wherein the personalized recommendation comprises a customized user interface that has been customized based on the determined native language. (Millen: Section 0012, lines 6-9 thus the customization of the user interface to match the most natural (Native) language of the user) 
Claim 6, Michaelis in view of Millen discloses that the method further comprising comparing the determined native language to a previously-determined native language of the user. (Michaelis: Section 0018, Lines 7-9 the comparison need not to be performed in real-time but could be based on a profile associated with a speaker). 
 
Claim 8, Michaelis in view of Mullen discloses that the method further comprising 
receiving activity information for the personalized recommendation; (Mullen: Section 0012, lines 7-9, Customization of the interface to suit the individual user)  configuring a machine learning engine using the activity information; and using the machine learning engine to tailor subsequent personalized recommendations for the user based on the received activity information. (Michaels: Section 0011, lines 3-6- thus “Moreover, the models are used as a matching process for comparison to a template. In general, Hidden Markov Models are statistical Models which output a sequence of symbols or quantities”- thus the Hidden Markov Models are models –thus machine learning engines to make template recommendations)
Claim 9,  Michaelis discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Section 0067, lines 1-6- thus the non-transitory storage medium) comprising:
 receiving, input data for a user from one or more data sources; (Section 0041, lines 1-4- thus the speech of participant A is monitored and therefore the speech reads on the input data from participant A-user) 
 determining a set of user language features associated with the input data; (Section 0042, lines 4-6- thus the speaker’s speech characteristics reads on the language features that are determined from the personal profile and template)  
 comparing the set of user language features to multiple sets of known language features, (Section 0045, lines 9-12- thus a template can be generated based on any combination means it is combination (Plurality) of templates (features or characteristics)) 
wherein each set of known language features comprises language features associated with the use of a non-native language by a speaker of a respective native language; (Section 0045, lines 5-9- thus if a native English speaker  speaking to the a Japanese listener (non-native English speaker) should slow down, use short sentence and reduce the use of the idiomatic English)
automatically determining a native language of the user based (Section 0045, lines 6-8- thus “a template can be generated based on any combination of speaker/listener comparisons”)
 and generating a personalized recommendation based on the determined native language of the user. (Section 0045, thus the recommendation based on the native language (native Japanese) is for the Native English speaker is to use short sentences and reduce the use of idioms based on the combination of speaker/listener template or features) 
Michaelis does not disclose determining a match score for each respective set of known language features that indicates a strength of match between the set of user language features of the user and the set of known language features and automatically determining the native language by determining that a match score of a highest matching set of known language features is more than a predetermined threshold;
Millen discloses  determining a  match score for each respective set of known language features that indicates a strength of match between the set of user language features of the user and the set of known language features (Section 0020, lines 5-9-thus the generated fluency score from the pronunciation of the user and a total score is determined for the user) and automatically determining a native language of the user (Section 0014, lines 2-4- determine the language fluency of an individual based on fluency test)  based on determining that a match score of a highest matching set of known language features is more than a predetermined threshold. (Section 0020, lines 12-17, a user is determined to be highly fluent in a particular language and certified  when the score of the user’s score exceeds or meets a threshold)
(Thus if the score of the user meets or exceeds the predetermined  threshold, then the user is determined to be a native speaker of that particular language)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of including the method of determining using scores of a user to match a predetermined threshold to determine if a user is speaking his/her native language.  The motivation is that the system can accurately determine native speakers from non-native speakers. 

Claim 10, Michaelis in view of Mullen discloses wherein the user language features comprise grammar, sentence structure, a used lexicon, and use of idioms. (Michaelis: Section 0046, lines 4-6-shorter sentences , accent, pronunciation accuracy etc.)

Claim 11, Michaelis in view of Mullen discloses wherein the input data comprises audio data and the user language features comprise presence of an accent. (Michaelis: Section 0046, lines 1-2- thus one or more participants’ speech continue .. and the accent within the language is identified and therefore the accent within the audio data is considered) 

Claim 12, Michaelis in view of Mullen discloses wherein the personalized recommendation comprises a recommendation for one or more products associated with the determined native language. (Millen:  Section 0011, lines 6-10- thus a smart phone with applications (product) with the determined native language is recommended for the user)

Claim 13, Michaelis in view of Mullen discloses wherein the personalized recommendation comprises a customized user interface that has been customized based on the determined native language. (Mullen: Section 0012, lines 6-9- thus the customization of the user interface to match the determined native language of the user) 

Claim 14, Michaelis in view of Mullen discloses that the method further comprising comparing the determined native language to a previously-determined native language of the user. (Michaelis: Section 0018, Lines 7-9 the comparison need not to be performed in real-time but could be based on a profile associated with a speaker). 


Claim 16, Michaelis discloses a computer-implemented system, comprising: one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, (Section 0067, lines 1-6- thus the non-transitory storage medium)  when executed by the one or more computers,
 perform one or more operations comprising:
 receiving by a server, (Section 0035, lines 12- thus “Servers”) input data for a user from one or more data sources; (Section 0041, lines 1-4- thus the speech of participant A is monitored and therefore the speech reads on the input data from participant A-user) 
determining a set of user language features associated with the input data; (Section 0042, lines 4-6- thus the speaker’s speech characteristics reads on the language features that are determined from the personal profile and template)  
 comparing the set of user language features to multiple sets of known language features, (Section 0045, lines 9-12- thus a template can be generated based on any combination means it is combination (Plurality) of templates (features or characteristics))
 wherein each set of known language features comprises language features associated with the use of a non-native language by a speaker of a respective native language; (Section 0045, lines 5-9- thus if a native English speaker  speaking to the a Japanese listener (non-native English speaker) should slow down, use short sentence and reduce the use of the idiomatic English)
automatically determining a native language of the user (Section 0045, lines 6-8- thus “a template can be generated based on any combination of speaker/listener comparisons”)
 and generating a personalized recommendation based on the determined native language of the user. (Section 0045, thus the recommendation based on the native language (native Japanese) is for the Native English speaker is to use short sentences and reduce the use of idioms based on the combination of speaker/listener template or features) 
Michaelis does not disclose determining a match score for each respective set of known language features that indicates a strength of match between the set of user language features of the user and the set of known language features and determining a native language of the user based on determining that a match score of a highest matching set of known language features is more than a predetermined threshold;
. 
Millen discloses  determining a  match score for each respective set of known language features that indicates a strength of match between the set of user language features of the user and the set of known language features (Section 0020, lines 5-9-thus the generated fluency score from the pronunciation of the user and a total score is determined for the user) and automatically determining a native language of the user (Section 0014, lines 2-4- determine the language fluency of an individual based on fluency test)  based on determining that a match score of a highest matching set of known language features is more than a predetermined threshold. (Section 0020, lines 12-17, a user is determined to be highly fluent in a particular language and certified  when the score of the user’s score exceeds or meets a threshold)
(Thus if the score of the user meets or exceeds the predetermined  threshold, then the user is determined to be a native speaker of that particular language)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of including the method of determining using scores of a user to match a predetermined threshold to determine if a user is speaking his/her native language.  The motivation is that the system can accurately determine native speakers from non-native speakers. 
Claim 17, Michaelis in view of Millen discloses wherein the user language features comprise grammar, sentence structure, a used lexicon, and use of idioms. (Michaelis: Section 0046, lines 4-6-shorter sentences , accent, pronunciation accuracy etc.)
Claim 18, Michaelis in view of Millen discloses wherein the input data comprises audio data and the user language features comprise presence of an accent. (Michaelis: Section 0046, lines 1-2- thus one or more participants’ speech continue .. and the accent within the language is identified and therefore the accent within the audio data is considered) 

Claim 19, Michaelis in view of Millen discloses wherein the personalized recommendation comprises a recommendation for one or more products associated with the determined native language. (Millen: Section 0012, lines 6-9 thus the customization of the user interface to match the most natural (Native) language of the user) 


Claim 20, Michaelis in view of Millen discloses wherein the personalized recommendation comprises a customized user interface that has been customized based on the determined native language. (Mullen: Section 0012, lines 6-9- thus the customization of the user interface to match the determined native language of the user)

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (2011/0282669) in view of Millen (20190073996) as applied to claims 1-6 and 8-14 and 16-20 above, and further in view of Radadia (20180061417).
Claims  7 and 15, Michaelis in view of Mullen  does not discloses wherein the  method further comprising determining a difference between the determined native language and the previously-determined native language,
generating a personalized recommendation comprises recommending investigation of fraudulent activity associated with an account of the user. 
Radadia discloses determining a difference between the determined native language and the previously-determined native language  and generating a personalized recommendation comprises recommending investigation of fraudulent activity associated with an account of the user by comparing voice signals with library to generate voice match determination. (Section 0004, lines 9-13- thus “it is important to explore the utility of a highly mismatched crowd (fraud) which is not only unfamiliar to spoken language but also knows only their native script which may not be the Roman script” this means the system explores or investigates a highly mismatched mismatch of unfamiliar to a native spoken language). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of recommending investigations for fraudulent activities (mismatch) to the invention as taught by Michaels in view of Nile. 
The motivation is that the investigations will help in reducing any fraud or mismatch activity  within the system. 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirkham (20140052683) discloses identifying one or more native applications that are associated with the one or more services, wherein the one or more native applications are configured to be installed and executed by one or more types of mobile computing devices and determining whether to recommend the one or more native applications based on the information and one or more threshold levels of use of the one or more computer-based services.  
Jones (9607620) discloses  monitoring component 230 may record or identify one or more segments of a communication. For example, the monitoring component 230 may identify, determine, or tag one or more segments of a communication or a call as a salutation segment, a verification segment, a conversation segment, a Summary segment, etc.. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        04/17/2021